In an action to recover damages for alleged conversion of a bank check and its proceeds, the plaintiff, by permission of this court, appeals from so much of an order of the Appellate Term of the Supreme Court, dated February 6, 1964 and resettled by its order of March 20, 1964, as reversed an order of the Civil Court of the City of New York, denying defendant’s motion to vacate an order of arrest; granted the motion; and vacated the order of arrest. Appeal from original order of February 6, 1964, dismissed; that order was superseded by the resettled order. Resettled order, insofar as appealed from, affirmed, with costs (Burns v. Newman, 274 App. Div. 301, 302; Evyan Perfumes v. Hamilton, 20 Misc 2d 950). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.